DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on May 25, 2022.
3.	Claims 1, 8 and 15 have been amended.
4.	Claims 1-20 are currently pending and are found to be allowable. 

Reasons for Allowance

5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding the rejection of claims 1-20 under 35 U.S.C. 101:
8.	The claims recite the combination of additional elements of generating a training data set based on cross-customer data from a cross-customer data pipeline; applying a machine learning process using the training data set to generate one or more model inferencing pipeline templates; deploying at least one model configured to calculate at least one metric from one or more features; implementing, based on the one or more model inferencing pipeline templates, a model inferencing pipeline configured to extract the one or more features from a customer-specific data pipeline; and calculating the at least one metric using the one or more features extracted from the customer-specific data pipeline.
9.	The rejection of claims 1-20 under 35 U.S.C. 101 have been withdrawn.  The claims as amended recite the combination of additional elements of generating a training data set based on cross-customer data from a cross-customer data pipeline; applying a machine learning process using the training data set to generate one or more model inferencing pipeline templates; deploying at least one model configured to calculate at least one metric from one or more features; implementing, based on the one or more model inferencing pipeline templates, a model inferencing pipeline configured to extract the one or more features from a customer-specific data pipeline; and calculating the at least one metric using the one or more features extracted from the customer-specific data pipeline.  Such features provide an improvement over known systems in the context of model deployment and machine learning, e.g., providing reduction in hardware load and reducing time requirements for generation and deployment of models.  See also Applicants’ Remarks pages 8-9.  The claims as a whole integrates the abstract idea into a practical application.
10.	Regarding the rejection of claims 1-20 under 35 U.S.C. 102:
11.	The invention is directed towards generating a training data set based on cross-customer data from a cross-customer data pipeline; applying a machine learning process using the training data set to generate one or more model inferencing pipeline templates; deploying at least one model configured to calculate at least one metric from one or more features; implementing, based on the one or more model inferencing pipeline templates, a model inferencing pipeline configured to extract the one or more features from a customer-specific data pipeline; and calculating the at least one metric using the one or more features extracted from the customer-specific data pipeline.
12.	The prior art of record teaches:
13.	Stojanovic et al. (U.S. Pub. No. 218/0052870) talks about a system (Data Artificial Intelligence system, Data AI system), for use with a data integration or other computing environment, that leverages machine learning (ML, DataFlow Machine Learning, DFML), for use in managing a flow of data (dataflow, DF), and building complex dataflow software applications (dataflow applications, pipelines). In accordance with an embodiment, the system can perform an ontology analysis of a schema definition, to determine the types of data, and datasets or entities, associated with that schema; and generate, or update, a model from a reference schema that includes an ontology defined based on relationships between datasets or entities, and their attributes. A reference HUB including one or more schemas can be used to analyze data flows, and further classify or make recommendations such as, for example, transformations enrichments, filtering, or cross-entity data fusion of an input data (see at least paragraph  0007).
14.	Rennison (U.S. Patent No. 2016/0019244) talks about performing contextual personalized information retrieval. The system includes a content extraction information bus for mapping documents into a knowledge base that is a semantic network of relationships among concepts. The system also includes a concept cube for indexing a plurality of the concepts in the knowledge base into one or more indexes, and a query parser for parsing an input query received by a user into a plurality of sub-components. The system further includes a search engine for mapping at least one of the sub-components of the input query to one or more of the concepts in the knowledge base that are identified to be matching concepts. The search engine can also map the matching concepts to a set of criteria and criteria values to construct a query of the documents mapped into the knowledge base. In addition, the search engine can execute the query constructed using the indexes to produce a partial set of search results and can select and score the search results in the partial set to produce a final set of search results that are ranked. The results can be ranked based on the score and/or based on attributes of the concepts represented by the search results (see at least paragraph (35).
15.	Loving et al. (U.S. Patent no. 7,720,873) talks about a service that discovers trace data inserted into a source database having an unknown schema. Once the trace data is found by a dynamic data discovery engine, the tables, the fields, and the attributes of the fields in the source schema in which the trace data were located can be evaluated to determine if the data in the fields are pertinent to a target database. If so, then the data in those fields can be mapped and transferred to a target database. The dynamic data discovery engine generates the commands in both the source and the target database command language to find all pertinent data, map and transfer the data from the source database to a target database. The dynamic data discovery engine generates commands to create the target database and/or fields within an existing target database for the mapped and transferred data (see at least the Abstract).
16.	Savov (U.S. Pub. No. 2010/0057673) talks about a source data object and a target data object and a mapping module to define a transformation and create an initial mapping of elements from the source data object to the target data object. The system also includes a predefined mapping rule to be applied as a subsequent mapping between the source data object and the target data object to adjust the transformation and a display for showing the mapping from the source data object to the target data object (see at least paragraph 0004).
17.	Oracle International Corporation (JP 2019-532365 A) talks about utilizing machine learning (ML, data flow machine learning, DFML) used to manage data flow (data flow, DF) and build complex data flow software application (data flow application, pipeline) according to various embodiments Systems used in data integration or other computing environments (data artificial intelligence systems, data AI systems) are described. According to certain embodiments, the system provides support for automatic mapping of complex data structures, datasets or entities between one or more data sources or data targets, referred to in some embodiments herein as HUBs. Can be provided.  Automatic mapping can be driven by statistical profiling of metadata, schemas, and datasets, and by using automatic mapping, the source dataset or entity associated with the input HUB is transferred to the target dataset or entity. , Or vice versa, to produce output data prepared in a format or organization (projection) used in one or more output HUBs.
18.	The references alone or in combination fail to teach or suggest the following limitations of independent claims 1, 8 and 15 “generating a training data set based on cross-customer data from a cross-customer data pipeline; applying a machine learning process using the training data set to generate one or more model inferencing pipeline templates; deploying at least one model configured to calculate at least one metric from one or more features; implementing, based on the one or more model inferencing pipeline templates, a model inferencing pipeline configured to extract the one or more features from a customer-specific data pipeline; and calculating the at least one metric using the one or more features extracted from the customer-specific data pipeline.”
19.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        08/13/2022